DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15-30 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/17/2021.
Applicant's election with traverse of Invention I in the reply filed on 12/17/2021 is acknowledged.  The traversal is on the grounds that all groups of claims are sufficiently related to each other that an undue burden would not be placed upon the Examiner by maintaining all groups in a single application.  This is not found persuasive because each of the subcombinations has a different classification which would require a different search strategy for each subcombination.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ski-Doo (Ski-Doo 860200707 Glove Box Extension by Ski-Doo).
	Re claim 1, Ski Doo discloses a snowmobile comprising a hood, a hood cap connected to the hood, a door, and a storage compartment (the glove box) defined by the hood, the hood cap, and the door (see the annotated figure below).

    PNG
    media_image1.png
    761
    878
    media_image1.png
    Greyscale

	Re claim 2, the hood cap defines an opening to the storage compartment facing a rear of the snowmobile; and wherein the door is movable into the opening to close the opening and out of the opening to open the opening (see the annotated figure above).
	Re claim 3, the door is mounted to the hood cap (see the annotated figure above).
	Re claim 4, the door includes a hinge mounted to the hood cap below the opening; wherein the hinge is configured such that as the door rotates out of the opening the door moves downward and outward relative to the opening (see the annotated figure above).

	Re claim 12, a storage insert removably seated within the storage compartment (the whole glove box extension is removable and thus the storage box or insert behind the door is inherently removable and within the storage compartment).
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ski-Doo (Ski-Doo 860200707 Glove Box Extension by Ski-Doo).
	Ski-Doo discloses all the limitations of the claim, as applied above, except for the hinge being connected to the hood cap by way of a pin extending from the hinge into an aperture defined by the hood cap. 
	The examiner takes Official Notice that hinge pins extending into apertures are old and well known in the art.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct a hinge, such as that disclosed by Ski-Doo, to have the hinge being connected to the hood cap by way of a pin extending from the hinge into an .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ski-Doo (Ski-Doo 860200707 Glove Box Extension by Ski-Doo) in view of Ke (Chinese Patent Publication 207565491-U).
	Ski do discloses all the limitations of the claim, as applied above, except for a USB port mounted on an inner side of the door.
	Ke teaches the use of a USB port (30, figure 5) mounted on an inner side of a door.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to modify an inner side of a door, such as that disclosed by Ski-Doo, to have a USB port, as taught by Ke, in order to provide a convenient way for a vehicle user to charge various electronic devices.


Allowable Subject Matter
Claims 5, 7, 9-11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references all disclose vehicle storage compartments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason S Morrow whose telephone number is (571)272-6663. The examiner can normally be reached Monday through Friday, 7:30 a.m.-5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
January 25, 2022